          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 1 of 12
                                                                    The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                      Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                              DEFENDANT THE GEO GROUP, INC.’S
11                                                    OBJECTIONS TO PLAINTIFFS’
              Plaintiffs/Counter-Defendants,          PROPOSED AMENDED NOTICE PLAN
12
     v.
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            On January 10, 2020, the Court held a pretrial conference where the parties discussed (1)

17   Plaintiffs’ Motion to Amend the Notice Plan; and (2) the timing of the notice in accordance with

18   this Court’s Agenda for the Pre-Trial Conference (ECF 232). Pursuant to the proceedings at the

19   January 10, 2020 pretrial conference, and this Court’s subsequent Minute Order (ECF 235), GEO

20   hereby submits its opposition and objections to Plaintiffs’ newly proposed amended notice plan –

21   filed with the Court via email on Monday, January 13, 2020.

22                                   I.        THE NOTICE PLAN

23            On January 9, 2019, Plaintiffs submitted their initial notice plan, which included a

24   proposal to provide notice by direct mail. ECF 138 at 5. Additionally, the notice plan anticipated

25   a sixty (60) day opt-out period. ECF 138 at 6. The notice also provided that the parties would

26   agree to the identity of the class notice administrator, subject to Court approval. ECF 138 at 3.

27   The order provided that class notice documents “will be translated into Spanish and other

                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
     PLAINTIFFS’ PROPOSED NOTICE PLAN                               1900 Sixteenth Street, Suite 1700
                                                                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                      Telephone: 303-260-7712
     51598097;5
            Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 2 of 12



 1   languages corresponding to the countries in which a significant portion of the Class Members

 2   reside.” In the event that mail was returned as undeliverable, the order instructed the class notice

 3   administrator to use the best efforts to obtain corrected addresses and re-mail the class notices.

 4   ECF 138 at 5. The notice plan also provided for a myriad of publication notice formats including

 5   Google Display Network, Facebook Audience Exchange Ad Network, Instagram, and Twitter—

 6   which would be tailored based upon the “make-up of the class list.” 138 at 6. Additionally, the

 7   notice plan required a dedicated website and a toll-free phone number with live call center support

 8   in “appropriate languages that Class Members may call for additional information about this

 9   deadline.” Finally, the plan detailed a procedure for tracking opt-outs: fifteen (15) days after the
10   opt-out deadline, class counsel was to file a report with the Court about which individuals opted

11   out.

12            GEO did not oppose a class notice consistent with the plan submitted to the Court, and

13   noted that it reserved any objections it may have in the event that the actual notice as disseminated

14   does not satisfy the requirements of Fed. R. Civ. P. 23(c)(2)(B). Following the oral argument on

15   the Motion to Amend Notice, the Court’s advisory order, and Plaintiffs’ filing of the Plaintiffs’

16   Amended Notice Plan—GEO now objects that the amended notice, which departs from that

17   agreed upon a year ago, does not satisfy the requirements of Rule 23 nor the constraints of

18   constitutional due process.

19                        II.      PLAINTIFFS’ PROPOSED NOTICE PLAN
20            Plaintiffs now propose reducing the notice period to a period of thirty (30) days,

21   beginning on January 24, 2020 and ending on February 24, 2020. Under the proposed plan, GEO

22   will not know the identity of the opt-outs until trial has begun, and the Court will not have that

23   information until sometime thereafter. Plaintiffs’ proposed plan eliminates mailed notice to all

24   individuals other than those who remain detained. Plaintiffs propose publication notice via social

25   media ads, press releases, and radio advertisements. Plaintiffs also propose posting notice in

26   “conspicuous areas” of the Northwest Ice Processing Center (“NWIPC”).

27            Plaintiffs propose providing radio notice as follows:
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                      1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                             Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                        Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 3 of 12



 1               28 spots airing on News-Talk radio in Mexico City, Mexico
 2               28 spots airing on News-Talk radio in Guadalajara, Mexico
 3               28 spots airing on Ranchero/Entertainment radio in San Salvador, El Salvador
 4               28 spots airing on Ranchero/News radio in Guatemala City, Guatemala
 5               28 spots airing on News/Information radio in Tegucigalpa, Honduras
 6   As such, radio notice will be limited to less than one radio ad per day on a single radio channel in

 7   each identified city. There will be no radio notice in the United States or non-Spanish speaking

 8   countries. Thus, the radio notice is incapable of being an adequate substitute to the mailed notice

 9   in the United States.
10            The proposed social media notice will “target Spanish-speaking adults” (18-55 years old)

11   in Washington, Mexico, El Salvador, Guatemala, and Honduras, and 10-mile radius of cities

12   along U.S./Mexico border. It will not provide notice broadly to those in the United States nor

13   will it provide notice to non-Spanish speakers. Beyond social media, it is unclear where and

14   when the proposed media notice will be published. What is clear is that it will not be provided in

15   print, and therefore only individuals with access to the internet, and the requisite publications,

16   will receive notice. GEO is unaware whether these publications will be blocked by paywalls.

17            Plaintiffs propose implementing their plan through JND, a notice administrator

18   unilaterally chosen by Plaintiffs. Plaintiffs do not provide any explanation for how these methods

19   are likely to reach class members, or how they will provide the best notice possible.
20                III.   OBJECTIONS TO THE ADEQUACY OF THE NOTICE PLAN

21            “Given that class action procedures are conceptualized as an exception to the
              general rule that only parties to a lawsuit are legally bound by a final
22            judgment, and that interested parties normally have a real voice in the strategy
              and management of the litigation, the procedure can be tolerated, if not
23            completely justified, only if there is fealty to both the spirit and the letter
              of the procedural rules, especially those relating to notice. Responsibility
24            for compliance is placed primarily upon the active participants in the
              lawsuit, especially upon counsel for the class, for, in addition to the
25            normal obligations of an officer of the court, and as counsel to parties to
              the litigation, class action counsel possess, in a very real sense, fiduciary
26            obligations to those not before the court. The ultimate responsibility of
              course is committed to the district court in whom, as the guardian of the rights
27
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                       Telephone: 303-260-7712

     51598097;5
             Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 4 of 12



 1              of the absentees, is vested broad administrative, as well as adjudicative,
                power.”
 2

 3   Greenfield v. Villager Indus., Inc., 483 F.2d 824, 831–32 (3d Cir. 1973) (emphasis added).

 4              A.       Notice Should be Mailed.

 5              Given the importance of notice to ensuring that any judgment is binding upon all class

 6   members, GEO believes that it is not appropriate to forego mailed notice in this circumstance.

 7   While Plaintiffs characterize the addresses as unworkable, GEO again disagrees. All information

 8   available was provided to Plaintiffs at their request.1 As such, the list includes multiple addresses

 9   for many individuals. Those addresses consist of the information provided by class members to
10   ICE. Where there are multiple addresses for each individual, the addresses are broken down by

11   type, including, but not limited to, the following categories: Work, Mailing Address, Permanent

12   Residence, Safe House, U.S. Address, Foreign Address, and Institution. Many of the duplicate

13   addresses indicate that the individual is in “DHS Custody,” with no street address, or provide the

14   address for the NWIPC. A simple pivot table shows that only 23,704 of the addresses are for the

15   United States, or just over two addresses per class member.2 Larson v. AT & T Mobility LLC, 687

16   F.3d 109, 124 (3d Cir. 2012) (“[I]ndividual notice must be delivered to class members who can

17   be reasonably identified, and that the costs required to actually deliver notice should not easily

18   cause a court to permit the less satisfactory substitute of notice by publication.”). This makes

19   sense as, given the circumstances of their detention, every class member should have at least one
20   address indicating where they are (or were) detained. When the “DHS Custody” addresses and

21   NWIPC addresses are removed, the remaining addresses represent those which ICE and GEO has

22   for individuals. GEO is not aware of any reason – other than class counsels’ obvious attempt to

23   avoid the costs associated with mailing notice – why these addresses are not sufficient to provide

24   the best notice in the circumstances. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812, 105 S.

25
     1
26    Had GEO instead been asked to only provide the U.S. addresses of individuals, it would have avoided many of
     Plaintiffs’ perceived deficiencies.
27   2
         These addresses are for approximately 8,900 different individuals.

                                                                                  AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                              1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                                     Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                                Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 5 of 12



 1   Ct. 2965, 2975, 86 L. Ed. 2d 628 (1985) (“[W]here a fully descriptive notice is sent first-class

 2   mail to each class member, with an explanation of the right to ‘opt out,’ satisfies due process.”);

 3   Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 175, 94 S. Ct. 2140, 2151, 40 L. Ed. 2d 732 (1974)

 4   (requiring mailed notice where there was “nothing to show that individual notice cannot be mailed

 5   to each.”).

 6            In its initial opposition to amending the class notice, GEO argued that the best approach

 7   would be to work with the class notice administrator to identify whether the list could be

 8   narrowed. This step would have, at a minimum, provided a neutral third party’s position on the

 9   data, as opposed to the parties’ diametrically opposed positions. At the time of the hearing, GEO
10   had not received any additional information about whether the class list could be narrowed by the

11   class notice administrator. To GEO’s knowledge, Plaintiffs have not worked with a class notice

12   administrator to identify whether the addresses provided by ICE and GEO can be narrowed using

13   the National Change of Address system.3 Indeed, this approach is regularly used by experienced

14   class counsel and often narrows the number of missing or incomplete addresses. See e.g., Yue v.

15   Conseco Life Ins. Co., No. CV 11-09506 AHM SHX, 2013 WL 5289743, at *5 (C.D. Cal. Mar. 6,

16   2013) (utilizing National Change of Address in notice process); Bolton v. U.S. Nursing Corp., No.

17   C 12-04466 LB, 2013 WL 2456564, at *5 (N.D. Cal. June 6, 2013) (same); Sandoval v.

18   Tharaldson Employee Mgmt., Inc., No. EDCV 08-482-VAP(OP), 2010 WL 2486346, at *3 (C.D.

19   Cal. June 15, 2010) (utilizing National Change of Address database to narrow the missing or out-
20   of-date addresses). And, GEO has confirmed that that the class notice administrator selected by

21   Plaintiffs, JND, has these capabilities. See https://www.jndla.com/notice-program (last visited

22   January 14, 2020) (“JND Class Action Administration can work with data from a variety of

23   sources. We transcribe class member information from physical documents and utilize a variety of

24   research tools to identify the most accurate and up-to-date address information for class

25   members.”).

26
     3
      The U.S. Postal service maintains the National change of Address database and tracks individuals who have
27   moved. See NCOA Processing, Experian, available at https://www.edq.com/services/ncoa-processing/.

                                                                               AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                           1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                                  Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                             Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 6 of 12



 1            B.     If Notice is Not Mailed, Plaintiffs’ Proposed Notice Should Be Modified.

 2            Should the Court eliminate mailed notice, GEO has significant concerns about how class

 3   notice will reach a significant portion of the class, and believes that whatever plan is ultimately

 4   implemented should be provided to GEO and the Court. On January 13, 2019, Plaintiffs provided

 5   GEO with the notice plan proposed by JND for the first time. GEO provided Plaintiffs with the

 6   proposals below, but Plaintiffs opposed any changes to the breadth or reach of the notice plan

 7   described below.

 8            To comply with the commands of due process, each absent member of the class must

 9   receive adequate notice. This issue is, and should be of great importance to both GEO, Plaintiffs,
10   and the Court. Without adequate notice, absent parties cannot be bound by a decision in favor of

11   either side. Faber v. Ciox Health, LLC, 944 F.3d 593, 603 (6th Cir. 2019) (“[P]arties are not

12   bound to class action judgments until given a full and fair opportunity to litigate.”). Indeed, GEO

13   has significant concerns about whether the proposed notice is adequate. While it does not appear

14   that JND has analyzed the class list, GEO has reviewed the list and identified addresses for 124

15   different countries, both Spanish speaking and non-Spanish speaking. Of those, just over half are

16   from Mexico, El Salvador, Honduras, and Guatemala (the countries which Plaintiff proposes to

17   focus upon almost exclusively). Dec. of Barnacle, ¶¶ 4,5,8. The remainder includes individuals

18   from Africa, India, China, and myriad of other countries. It appears that under this plan, Plaintiff

19   Nwauzor, who is non-Spanish-speaking, would be excluded from the intended audience. Indeed,
20   Transactional Records Access Clearing House (“TRAC”) data, relied upon by Plaintiffs’ expert

21   Christopher Strawn, provides a similar snapshot of the demographics of the NWIPC. Dec. of

22   Barnacle, ¶ 10, Exs. A, B, and C. In the class list provided by GEO, a significant number of class

23   members provided United States addresses in addition to foreign addresses—thus mailed notice

24   would have provided a broader reach than the now-proposed publication-only plan. Dec. of

25   Barnacle, ¶ 9. Accordingly, GEO proposes the following modifications to the notice plan.

26            C.     Publication Notice (Non-Social Media)

27            It is GEO’s position that if mailed notice is eliminated (which it does not believe should
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                       Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 7 of 12



 1   occur), and the time to opt-out is reduced, publication notice should be effectuated through at least

 2   one (1) major United States newspaper to take the place of the previously proposed mailed United

 3   States notice. “[I]t is important to keep in mind that a significant portion of class members in

 4   certain cases may have limited or no access to email or the Internet.” Rosas v. Sarbanand Farms,

 5   LLC, No. C18-0112-JCC, 2019 WL 859225, at *2 (W.D. Wash. Feb. 22, 2019) (quoting Fed. R.

 6   Civ. P. 23(c) Advisory Committee Notes). Because many individuals may not have access to the

 7   internet, and because class members identified addresses across the country, GEO believes

 8   publication notice should be included in at least one (1) major United States publication. Indeed,

 9   many major publications have frequently reported stories about this case.
10            D.     Publication Notice (Social Media).

11            In addition to social media ads in the relevant Spanish-speaking countries, GEO asks that

12   the social media notice (or other digital notice) be geared towards a nationwide audience to

13   compensate for the elimination of mailed notice. This notice should not exclusively focus on

14   Spanish speakers, but should also be directed at demographics likely to reach the non-Spanish

15   speaking half of the class.

16            E.     Posted Notice.

17            Plaintiffs propose posting notice inside the NWIPC. GEO has previously raised concerns

18   about whether ICE will permit this posting. Plaintiffs have not provided any indication that they

19   have cleared this procedure with ICE. Thus, to avoid additional delay stemming from obtaining
20   ICE approval, GEO believes that long-form notice should be mailed to the individuals in the

21   NWIPC.

22            F.     Opt-out Timing.

23            Finally, while this Court has previously upheld a thirty (30) day opt out period, it did so

24   where class members were afforded thirty (30) days to “postmark their opt-out requests.” See

25   e.g., Pierce v. Novastar Mortg., Inc., No. C05-5835RJB, 2007 WL 1046914, at *2 (W.D. Wash.

26   Apr. 2, 2007). Here, it is not clear the compressed timeline would provide putative class

27   members thirty (30) days to postmark their opt-outs. Instead, it appears that any individual
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                       Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 8 of 12



 1   wishing to opt-out would need to mail their notice well before the opt-out deadline in order to

 2   ensure their notice is received prior to trial. Indeed, no judgment can be entered without

 3   specifying and describing those to whom notice was directed, those who did not request

 4   exclusion, and those whom the Court finds to be class members. Rule 23(c)(3)(B). Thus, the

 5   notice timing raises serious questions about whether it will afford due process, particularly given

 6   that the group of putative plaintiffs may be located abroad and mailing may be significantly

 7   delayed. GEO maintains that the original sixty (60) day notice period is necessary to ensure the

 8   best notice possible, and hence due process, in this case.

 9                 IV.     OBJECTIONS TO THE TIMING OF THE NOTICE PLAN
10            “The purpose of Rule 23(c)(2) is to ensure that the plaintiff class receives notice of the

11   action well before the merits of the case are adjudicated.” Schwarzschild v. Tse, 69 F.3d 293, 295

12   (9th Cir. 1995); Darrington v. Assessment Recovery of Washington, LLC, No. C13-0286-JCC,

13   2014 WL 3858363, at *3 (W.D. Wash. Aug. 5, 2014). “[T]he notice requirement for 23(b)(3)

14   class actions is rooted in due process and clearly mandatory under Rule 23(c)(2)(B)”, Brown v.

15   Colegio de Abogados de Puerto Rico, 613 F.3d 44, 51 (1st Cir. 2010) (citing Eisen v. Carlisle &

16   Jacquelin, 417 U.S. 156, 176 (1974). “Ultimately, class notice should be completed before

17   dispositive motions are decided.” McCurley v. Royal Seas Cruises, Inc., No. 17-CV-00986-BAS-

18   AGS, 2019 WL 3817970, at *4 (S.D. Cal. Aug. 14, 2019). As the Ninth Circuit has explained,

19   when Rule 23 was drafted,
20            [m]any commentators objected that one-way intervention had the effect of
              giving collateral estoppel effect to the judgment of liability in a case where the
21            estoppel was not mutual. This was thought to be unfair to the defendant. To
              meet the point that one-way intervention was unfair to the defendant, the
22            Advisory Committee on the Federal Rules concluded that class members
              should be brought in prior to the determination of defendant’s liability, thus
23            making the estoppel mutual.

24   Schwarzschild, 69 F.3d at 295 (quoting Katz v. Carte Blanche Corp., 496 F.2d 747, 759 (3d Cir.

25   1974)); see also Advisory Committee Notes to 1966 Amendments to Rule 23 (“Under ...

26   subdivision (c)(3), one-way intervention is excluded”). “The doctrine is ‘one-way’ because a

27   plaintiff would not be bound by a decision that favors the defendant but could decide to benefit
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                       1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 8                                         Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 9 of 12



 1   from a decision favoring the class. After amendment, the rule no longer left defendants

 2   vulnerable, as the California Supreme Court has vividly analogized, to ‘being pecked to death by

 3   ducks.’” Villa v. San Francisco Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1021 (N.D. Cal. 2015)

 4   (citations omitted). Without the one-way intervention doctrine, “one plaintiff could sue and lose;

 5   another could sue and lose; and another and another until one finally prevailed; then everyone

 6   else would ride on that single success.” Id. Accordingly, the rule stands for the proposition that

 7   “a decision rendered by the district court before a class has been properly certified and notified is

 8   not binding upon anyone but the named plaintiffs.” Schwarzschild, 69 F.3d at297 at n.5.

 9            But, this rule is not absolute. Where a defendant moves for and obtains summary
10   judgment before the class has been properly notified, the defendant waives the right to have

11   notice sent to the class and the decision binds only the named plaintiffs. Id. This is because

12   where a defendant moves before class certification, the defendant assumes the risk that a

13   judgment will not have the effect of res judicata on the absent class members Id. “And Rule

14   23(b)(3) class certification cannot bind a class without providing adequate notice as required by

15   the Due Process Clause.” Faber v. Ciox Health, LLC, 944 F.3d 593, 603 (6th Cir. 2019).

16   Furthermore, “class certification remains functionally incomplete until class members receive

17   notice.” Id. Where a class is certified, summary judgment is later granted, but notice has not been

18   sent out—there is little chance that notice could be effective. Id. “Rule 23(C)(2)(B)(iv) requires

19   that the notice inform class members that they “may enter an appearance through an attorney if
20   [they] . . . so desire [] . . . that Rule is largely pointless if a district court grants summary

21   judgment before notifying the class.” Id. at 604.

22            Here, notice has not been sent and summary judgment will be briefed before notice is

23   even sent out. This places the parties squarely within the Faber circumstances. To be sure, this

24   delay was avoidable. Plaintiffs had a class notice plan in place since early 2019. And, they had

25   the list of addresses needed since April 29, 2019. There is no question that those addresses came

26   directly from ICE. Nor was there any question that there was not additional information to

27   gather. At that time, and anytime thereafter, Plaintiffs should have simply effectuated the notice
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 9                                       Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 10 of 12



 1   plan, as ordered by the Court. Or, at a minimum, they could have filed their Motion to Amend

 2   the Notice Plan long before the summary judgment deadline.4 Alternatively, they could have

 3   arranged for publication notice, radio notice, and social media notice while the issue of mailed

 4   notice was resolved—to ensure all absent parties would have the benefit of due process. They did

 5   not do either and their inexplicable delay now poses a serious threat of the significant issues

 6   identified herein.

 7            As GEO has not waived its right to have a judgment that is binding upon all absent class

 8   members,5 this rule raises two questions with respect to the timing of the instant motion: First,

 9   should this Court reserve ruling upon Plaintiffs’ motion for summary judgment until after notice
10   has gone out (but before trial begins) to ensure any judgment is binding upon the entire class?

11   Bhattacharya v. Capgemini N. Am., Inc., 324 F.R.D. 353, 367 (N.D. Ill. 2018) (“the Court defers

12   ruling on the parties’ pending cross-motions for summary judgment to allow time for class

13   members to receive notice of the action and to avoid running afoul of the rule against one-way

14   intervention.”). And, second, if summary judgment will be fully briefed before notice is sent out,

15   will the notice to plaintiffs meaningfully comply with Rule 23? Kleiner, 751 F.2d at 1202

16   (“[I]ndividual class members are entitled to intervene as of right.”) As this Court has broad

17   discretion in managing the class procedures under Rule 23, GEO respectfully requests that the

18   Court clarify whether any ruling on the motions for summary judgment will bind the class or

19   only the current parties to the litigation.
20

21   4
       Indeed, the original summary judgment deadline was December 15, 2019. The issue of amending the notice
22   plan should have been raised with sufficient time before that deadline to allow for a sixty (60) day notice plan
     and conferral between the parties.
23   5
       At oral argument, Plaintiffs argued that GEO had filed summary judgment multiple times in this action and
     therefore had “waived” their right to force Plaintiffs to send notice. GEO did not move for summary judgment
24   multiple times in this case. In fact, Plaintiffs emphasized this fact to their advantage when responding to the
     Court's proposed Order in the State of Washington case stating that "[b]riefing on summary judgment has not
25   yet commenced in this action." ECF 189 at 1. Further, GEO did not move for summary judgment prior to class a
     ruling on class certification (although it did do so before notice was sent out to meet the deadlines in this case.).
26   Thus, GEO has not waived its right to notice. In contrast, Plaintiffs have filed a motion for summary judgment
     in advance of notice going out. Such a procedure carries with it two risks: (1) that the ruling is binding only
27   upon the named Plaintiffs or (2) that their motion should be denied as procedurally improper.

                                                                                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                                  1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 10                                                   Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 11 of 12



 1                                            CONCLUSION

 2            For the foregoing reasons, Plaintiffs’ motion to amend the notice plan should be denied.

 3            Respectfully submitted, this 15th day of January, 2020.

 4                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
 5                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Ashley E. Calhoun (Admitted pro hac vice)
 6
                                            Adrienne Scheffey (Admitted pro hac vice)
 7                                          Allison N. Angel (Admitted pro hac vice)
                                            1900 Sixteenth Street, Suite 1700
 8                                          Denver, Colorado 80202
                                            Telephone: (303) 260-7712
 9                                          Facsimile: (303) 260-7714
                                            Email: colin.barnacle@akerman.com
10
                                            Email: ashley.calhoun@akerman.com
11                                          Email: adrienne.scheffey@akerman.com
                                            Email: allison.angel@akerman.com
12
                                            By: s/ Joan K. Mell
13                                          III BRANCHES LAW, PLLC
14                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
15                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
16                                          Facsimile: (281) 664-4643
                                            Email: joan@3brancheslaw.com
17

18                                          Attorneys for Defendant The GEO Group, Inc.

19
20

21

22

23

24

25

26

27
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 11                                      Telephone: 303-260-7712

     51598097;5
          Case 3:17-cv-05769-RJB Document 239 Filed 01/15/20 Page 12 of 12



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 15th day of January, 2019, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S OBJECTIONS TO PLAINTIFFS’ PROPOSED AMENDED NOTICE
 5   PLAN via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                                s/ Nick Mangels
                                                  Nick Mangels
27
                                                                        AKERMAN LLP
     PROOF OF SERVICE                                               1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 12                                      Denver, Colorado 80202
                                                                       Telephone: 303-260-7712

     51598097;5
